        Case 3:21-cv-00233 Document 1 Filed on 08/31/21 in TXSD Page 1 of 18




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                               GALVESTON DIVISION

 RAY ANTHONY MOORE

       Plaintiff(s),

 vs.
                                                CIVIL ACTION NO.:
 CONSTANTIN    BARBU,                PG
 TRUCKING, LLC AND                   BC
 EXPLORER LLC,


 Defendant(s).


PLAINTIFF’S ORIGINAL PETITION, REQUEST FOR DISCLOSURES, AND
                      RULE 193.7 NOTICE

        TO THE HONORABLE JUDGE OF SAID COURT:

        1. COMES NOW, RAY ANTHONY MOORE hereinafter referred to as

            Plaintiff, and files this Fourth Amended Petition, wherein CONSTANTIN

            BARBU, PG TRUCKING, LLC AND BC EXPLORER LLC hereinafter

            referred to as Defendant, and for cause of action would respectfully show

            the following:

        2. This action is within the jurisdiction of this Court and this Court has

            jurisdiction based upon diversity of citizenship and the amount in

            controversy is in excess of $75,000.00 exclusive of interest and costs and/or
Case 3:21-cv-00233 Document 1 Filed on 08/31/21 in TXSD Page 2 of 18




   the minimum jurisdictional limits of this Court as per Title 28 U.S.C.

   §1332.

3. Plaintiff is a resident of the Southern District of Texas.

4. Defendant Constantin Barbu is a proper defendant to this proceeding who

   is a resident of Los Angeles, California, and may be served at his residence

   as follows:

             Constantin Barbu
             5636 Ash St., Apt. 7,
             Los Angeles, CA 90042

5. Defendant PG TRUCKING, LLC is a proper defendant to this proceeding

   and is a company doing business in the State of Texas. At all times material,

   PG TRUCKING, LLC, was authorized to and conducted business in the

   State of Texas. Defendant has sufficient minimum contacts with Texas, or

   otherwise intentionally availed itself of the consumer markets within Texas

   to render the exercise of jurisdiction by Texas courts permissible under

   traditional notion of fair play and substantial justice.     Defendant PG

   Trucking, LLC has designated Diana Lusciov to serve as its Registered

   Agent for Service of process who may be served as follows:

             PG Trucking, LLC
             Diana Lusciov
             4246 E MARINO DR.,
             PHOENIX, AZ 85032




                                      2
Case 3:21-cv-00233 Document 1 Filed on 08/31/21 in TXSD Page 3 of 18




6. Defendant BC Explorer LLC is a proper defendant to this proceeding and

   is a company doing business in the State of Texas. At all times material, BC

   Explorer LLC, was authorized to and conducted business in the State of

   Texas.    Defendant has sufficient minimum contacts with Texas, or

   otherwise intentionally availed itself of the consumer markets within Texas

   to render the exercise of jurisdiction by Texas courts permissible under

   traditional notion of fair play and substantial justice.      Defendant BC

   Explorer LLC has designated Constantin Barbu to serve as its Registered

   Agent for Service of process who may be served as follows:

             BC Explorer LLC
             Constantin Barbu
             9919 SALES RD S #5
             TACOMA, WA 98444

7. All matters conditions precedent to the filing and presentation of this claim

   have been performed.

            BACKGROUND FACTS AND ALLEGATIONS.

8. Plaintiff readopts, realleges and incorporates the allegations in paragraphs 1

   through 7 as though alleged herein.

9. On or about October 12, 2020, Plaintiff Ray Anthony Moore was driving

   a 2007 Chevrolet Malibu in the approximate 4400 block of Airline Rd. at

   and/or near the intersection of Whitney Street, in Houston, Harris County,

   Texas, when he was, suddenly, without notice or warning struck from the

                                    3
Case 3:21-cv-00233 Document 1 Filed on 08/31/21 in TXSD Page 4 of 18




   front and/or side by a 2015 Freightliner (hereinafter referred to as the

   “tractor”) operated by Defendant Constantin Barbu.

                             NEGLIGENCE

10. Based upon information and/or belief, Defendant Constantin Barbu, failed

   to yield right of way stop sign; failed to control operation of the vehicle;

   failed to operate the vehicle in a safe manner; failed to avoid a collision;

   failed to keep a proper lookout for the safety of other drivers; traveled at an

   unsafe speed; disregarded the safety and welfare of others; failed to control

   his speed, to timely brake, to provide notice or warning; was distracted in

   operation of his motor vehicle due to use or of mobile or cellular phone, due

   to texting, due to use of social media on cellular or mobile phone, and/or

   failed to pay proper attention and/or failed to operate a motor vehicle as a

   reasonable and/or prudent person, among other things and failed to yield

   right of way at the stop sign and/or at the intersection proximately causing

   the collision made the basis of this suit.

11. Based upon information and/or belief, Defendant Constantin Barbu, was

   operating the tractor pursuant to the authority, permission, direction and/or

   entrustment of such vehicle to him by Defendant(s) and/or PG

   TRUCKING, LLC and/or BC EXPLORER LLC subject to employment,

   contractual and/or lease agreements, among other things.



                                      4
Case 3:21-cv-00233 Document 1 Filed on 08/31/21 in TXSD Page 5 of 18




12. Pleading further, in addition and/or in the alternative, at the time, date and

   on the occasion of the incident made the basis of this suit the tractor truck

   was operated by Defendant Constantin Barbu, in whole and/or in part,

   subject to an independent contractor operating agreement with Defendant(s)

   PG TRUCKING, LLC and/or BC EXPLORER LLC, the owner of the

   tractor truck.

13. Pleading further, in addition to and/or in the alternative, Plaintiff would

   show that the incident and injuries and damages giving rise to this incident

   were proximately caused by the negligence of the Defendant(s)

   CONSTANTIN BARBU and/or PG TRUCKING, LLC and/or BC

   EXPLORER LLC acting jointly, severally, singularly, and/or together in

   any manner. The actions and omissions of the Defendants CONSTANTIN

   BARBU and/or PG TRUCKING, LLC and/or BC EXPLORER LLC,

   jointly, severally, singularly, and/or together in any manner constitute

   negligence which proximately resulted in injuries and damages being

   suffered by Plaintiff.

14. Pleading further, in addition to and/or in the alternative, based upon

   information and/or belief, Defendant CONSTANTIN BARBU, is a

   statutory employee of Defendant(s) PG TRUCKING, LLC and/or BC

   EXPLORER LLC and/or is an independent contractor and/or owner



                                     5
Case 3:21-cv-00233 Document 1 Filed on 08/31/21 in TXSD Page 6 of 18




   operator and was operating the tractor truck while in the course and scope

   of his employment and/or relationship, contractual or otherwise, and/or

   while under dispatch with and for and/or that the vehicle he was operating

   at the time date and on the occasion of the incident made the basis of this

   claim was as owned, operated, leased, under the exclusive use, possession

   and/or control of and/or maintained by Defendant(s) PG TRUCKING,

   LLC and/or BC EXPLORER LLC.

15. Upon further information and/or belief, Plaintiff alleges that the actions

   and/or omissions of Defendant(s) CONSTANTIN BARBU and/or PG

   TRUCKING, LLC and/or BC EXPLORER LLC,                      jointly, severally,

   singularly, and/or together in any manner, proximately resulted in the

   causation of the incident, injuries and damages made the basis of this suit.

16. Pleading further, in addition to and/or in the alternative, Defendant PG

   TRUCKING, LLC and/or BC EXPLORER LLC was acting together in

   concert with and/or was the alter ego of Defendant CONSTANTIN

   BARBU, at the date, time and on the occasion of the incident

17. Pleading further, in addition to and/or in the alternative, Defendant

   CONSTANTIN BARBU was the statutory employee of Defendant(s) PG

   TRUCKING, LLC and/or BC EXPLORER LLC at the time, date and on

   the occasion of the incident made the basis of this suit for which



                                    6
Case 3:21-cv-00233 Document 1 Filed on 08/31/21 in TXSD Page 7 of 18




   Defendant(s) PG TRUCKING, LLC and/or BC EXPLORER LLC for

   whose such actions and/or omissions they are vicarious liable.

18. Pleading further, in addition to and/or in the alternative, Defendant

   CONSTANTIN BARBU, was an employee and/or independent contractor

   of Defendant(s) PG TRUCKING, LLC and/or BC EXPLORER LLC at a

   time when he was on–duty and/or in transport at the date, time and on

   occasion of the incident made the basis of this suit.

19. The actions and/or omissions of the Defendants, jointly severally, singularly

   and/or together in any manner, proximately caused and resulted in the

   injures and damages sustained by Plaintiff about which he complains.

20. Pleading further and/or in the alternative, the above described collision

   which is the basis of this suit, was proximately caused by the negligence of

   Defendants CONSTANTIN BARBU and/or PG TRUCKING, LLC

   and/or BC EXPLORER LLC jointly, severally, singularly, and/or together

   in any manner. The actions and omissions of Defendants CONSTANTIN

   BARBU and/or PG TRUCKING, LLC and/or BC EXPLORER LLC,

   jointly, severally, singularly, and/or together in any manner, constitute

   negligence which proximately resulted in injuries and damages being

   suffered by Plaintiff.




                                     7
Case 3:21-cv-00233 Document 1 Filed on 08/31/21 in TXSD Page 8 of 18




21. Pleading further, the negligent actions and/or omissions of Defendant

   CONSTANTIN BARBU include but are not limited to:

      a. failure to yield right of way at a stop sign;

      b. failure to control operation of the vehicle;

      c. failure to operate the vehicle in a safe manner;

      d. failure to avoid a collision;

      e. failure to keep a proper lookout for the safety of other drivers;

      f. traveling at an unsafe speed;

      g. disregarding the safety and welfare of others;

      h. failure to control his speed;

      i. failure to timely brake;

      j. failure to provide notice or warning;

      k. was distracted in operation of his motor vehicle due to use or of

         mobile or cellular phone, due to texting, due to use of social media on

         cellular or mobile phone;

      l. failure to pay proper attention; and,

      m. failure to operate a motor vehicle as a reasonable and/or prudent

         person.

22. Each of the foregoing acts and omissions, either jointly, severally,

   singularly, and/or together in any manner, constitutes negligence and/or



                                     8
Case 3:21-cv-00233 Document 1 Filed on 08/31/21 in TXSD Page 9 of 18




   negligence per se under state and federal laws and regulations which

   proximately caused the collision, injuries and damages which Ray Anthony

   Moore suffered as described below.

23. Pleading further and/or in addition, Defendants CONSTANTIN BARBU

   and/or PG TRUCKING, LLC and/or BC EXPLORER LLC, acting

   jointly, severally, singularly, and/or together in any manner as the owners,

   lessees’ and/or entity (entities) with right of exclusive use, possession

   and/or control of the tractor and/or commercial motor vehicle involved in

   the incident made the basis of this suit and/or as the statutory employer

   and/or contractor of services of and from Defendant CONSTANTIN

   BARBU, at all material times hereto, would show that such Defendant(s)

   acting jointly, severally, singularly, and/or together in any manner is/are

   vicariously   liable   to   Plaintiff   for   the   negligence   of   Defendant

   CONSTANTIN BARBU, pursuant to the doctrine of respondeat superior

   and/or principal and agency. Defendants PG TRUCKING, LLC and/or BC

   EXPLORER LLC acting jointly, severally, singularly, and/or together in

   any manner is/are also negligent under the theories of negligent entrustment

   and negligent retention by allowing CONSTANTIN BARBU to operate

   said tractor when Defendants PG TRUCKING, LLC and/or BC

   EXPLORER LLC, acting jointly, severally, singularly, and/or together in



                                      9
Case 3:21-cv-00233 Document 1 Filed on 08/31/21 in TXSD Page 10 of 18




   any manner knew or should have known that Defendant CONSTANTIN

   BARBU was unfit and/or an unsafe driver or likely to operate the tractor in

   a negligent matter and/or entrusting a vehicle to Defendant CONSTANTIN

   BARBU.

24. The occurrence made the basis of this suit, and the resulting damages were

   directly and proximately caused by the negligent actions and/or omissions

   of Defendants PG TRUCKING, LLC and/or BC EXPLORER LLC

   acting jointly, severally, singularly, and/or together in any manner in one or

   more of the following respects:

   1) Hiring and/or retaining and/or contracting with Defendant
      CONSTANTIN BARBU whom it knew or should have known was a
      reckless or incompetent driver;
   2) Entrusting a tractor to Defendant CONSTANTIN BARBU, whom it
      knew or should have known was a reckless or incompetent driver;
   3) Dispatching Defendant CONSTANTIN BARBU when they knew or
      should have known was a reckless or incompetent driver;
   4) Permitting Defendant CONSTANTIN BARBU to operate its tractor in
      an unsafe manner;
   5) Failing to properly supervise Defendant CONSTANTIN BARBU;
   6) Failing to send or timely send assistance to the scene;
   7) Failing to notify or timely notify the proper authorities;
   8) Failing to properly train Defendant CONSTANTIN BARBU, in the safe
      motor vehicle operation;
   9) Failing to properly supervise Defendant CONSTANTIN BARBU’S
      driving activities;
   10)       Failing to properly monitor Defendant CONSTANTIN BARBU;
   11)       Failing to properly screen, supervise, train, instruct, monitor,
      retain, and discipline its employees and/or contractors with and/or in
      concern of proper safety procedures and regulations;




                                     10
Case 3:21-cv-00233 Document 1 Filed on 08/31/21 in TXSD Page 11 of 18




   12)       Failing to enforce and ensure compliance of established safety and
      operational rules and regulations for its employees and/or contractors,
      inclusive of but not limited to CONSTANTIN BARBU;
   13)       Failing to properly retain;
   14)       Failure to follow their own respective retention, safety, training or
      testing policies or procedure(s);
   15)       Failure to conduct road test(s) to indicate level or degree of
      competence of vehicle operator;
   16)       Failure to provide safety and/or driver orientation manuals or
      procedures to Defendant CONSTANTIN BARBU;
   17)       Failure to train, supervise, and instruct those charged with
      supervision, instruction or monitoring of vehicle operators and/or the
      dispatch of same;
   18)       Failure to implement plans, protocol or procedure for the training,
      instruction, supervision, or retention of vehicle operators; and,
   19)       Negligent entrustment of a motor vehicle, among other things.

25. Each of the foregoing acts and omissions, either jointly, severally,

   singularly, and/or together in any manner, constitutes negligence and/or

   negligence per se under state laws and regulations listed below which

   proximately caused the collision, injuries and damages which Ray Anthony

   Moore suffered as described below.

26. Plaintiff would further show that Defendants CONSTANTIN BARBU

   and/or PG TRUCKING, LLC and/or BC EXPLORER LLC acting

   jointly, severally, singularly, and/or together in any manner actions and/or

   omissions were in violation of the traffic laws and safety statutes, and such

   actions or omissions constitute negligence and/or negligence per se which

   proximately resulted in the incident made the basis of this suit.        Such

   violations include but are not limited the following sections of the Texas

                                    11
Case 3:21-cv-00233 Document 1 Filed on 08/31/21 in TXSD Page 12 of 18




   Transportation Code, Federal Motor Carrier Safety Administration and

   Texas Administrative Code:

      a. Failing to stop at a designated point-stop sign in violation of Texas
         Transportation Code §544.010
      b. Turned when unsafe in violation of Texas Transportation Code
         §545.103
      c. Disregarding a stop sign in violation of Texas Transportation Code
         §545.151
      d. Failure to yield at a stop Intersection in violation of Texas
         Transportation Code §545.151(a);
      e. Failure to yield at a stop Intersection in violation of Texas
         Transportation Code §545.153
      f. Failure to keep an assured clear distance in violation of Texas
         Transportation Code §545.062;
      g. Driving at a speed greater than reasonable and prudent under the
         circumstances then existing in violation of Texas Transportation
         Code Section 545.351(a) and 545.351(b);
      h. Failing to apply the brakes properly and/or timely as a result of the
         incident made the basis of this suit in violation of Texas
         Transportation Code Section 545.408(a)(3);
      i. Operating a vehicle in willful and/or wanton disregard for the safety
         of persons and property in violation of Texas Transportation Code
         §545.401;
      j. Failure to comply with general qualification of drivers in violation of
         Federal Motor Carrier Safety Administration Code 49 C.F.R. §
         391.11;
      k. Failure to perform inquiry and/or review of driving record in
         violation of Federal Motor Carrier Safety Administration Code 49
         C.F.R. §391.25;
      l. Failure to perform inquiry and/or review of driving record in
         violation of Federal Motor Carrier Safety Administration Code 49
         C.F.R. § 391.25;
      m. Failure to qualify driver and/or maintain qualification of driver in
         violation of Federal Motor Carrier Safety Administration Code 49
         C.F.R. §391.51;
      n. Failure to manage, maintain, operate or drive commercial motor
         vehicles, or the hiring, supervising, training, assigning, instructing, or



                                    12
Case 3:21-cv-00233 Document 1 Filed on 08/31/21 in TXSD Page 13 of 18




         dispatching of drivers in compliance with the rules in violation of
         Federal Motor Carrier Safety Administration Code 49 C.F.R. §392.1;
      o. Failure to operate a commercial motor vehicle in compliance with the
         rules in violation of Federal Motor Carrier Safety Administration
         Code 49 C.F.R. §392.2; and,
      p. Operating a commercial vehicle as to make it unsafe to being or
         continue to operate the commercial motor vehicle with the rules in
         violation of Federal Motor Carrier Safety Administration Code 49
         C.F.R. § 392.3; among other things.

27. One, some or all of the foregoing acts and/or others on the part of

   Defendants CONSTANTIN BARBU and/or PG TRUCKING, LLC

   and/or BC EXPLORER LLC acting jointly, severally, singularly, and/or

   together in any manner, constituted negligence and such negligence was a

   proximate cause of the occurrence of the injuries and damages suffered by

   Plaintiff. Moreover, the Defendant(s) CONSTANTIN BARBU and/or PG

   TRUCKING, LLC and/or BC EXPLORER LLC acting jointly, severally,

   singularly, and/or together in any manner by violating the transportation,

   administrative and/or penal codes as set out above, constitutes negligence as

   a matter of law.

28. One, some or all of the foregoing acts and/or others on the part of

   Defendants CONSTANTIN BARBU and/or PG TRUCKING, LLC

   and/or BC EXPLORER LLC acting jointly, severally, singularly, and/or

   together in any manner constituted negligence and negligence per se and

   such negligence was a proximate cause of the occurrence of the injuries and



                                   13
Case 3:21-cv-00233 Document 1 Filed on 08/31/21 in TXSD Page 14 of 18




   damages of Plaintiff. Plaintiff would further show that the harm, damage

   and injuries suffered are of the type of harm which the above referenced

   statutes were intended to prevent. Plaintiff would also show that he was a

   member of the class of persons for which the statutes referenced above were

   enacted to protect. Such violation amounts to negligence per se and is the

   proximate cause of the occurrence in question.

29. Pleading further, in addition to and/or in the alternative, the actions and/or

   omissions of Defendant CONSTANTIN BARBU are imputed to

   Defendant PG TRUCKING, LLC and/or BC EXPLORER LLC acting

   jointly, severally, singularly, and/or together in any manner as the statutory

   employer of Defendant CONSTANTIN BARBU for whom they are

   vicariously responsible.

30. Pleading further, the cause and/or causes of the incident made the basis of

   this suit are continuing to be investigated and may yet be known and

   Plaintiff reserves the right to amend her pleadings to incorporate new and/or

   additional allegations of negligence and/or fault as they are discovered or

   made known.

31. Pleading further and/or in the alternative, Plaintiff would show that he

   cannot more specifically allege the acts of negligence on the part of the

   Defendants CONSTANTIN BARBU are imputed to Defendant(s) PG



                                    14
Case 3:21-cv-00233 Document 1 Filed on 08/31/21 in TXSD Page 15 of 18




   TRUCKING, LLC and/or BC EXPLORER LLC acting jointly, severally,

   singularly, and/or together in any manner, for the reason that the facts in

   that regard are peculiarly within the knowledge of the Defendant(s) and, in

   the alternative, in the event Plaintiff is unable to prove specific acts of

   negligence, Plaintiff relies on the doctrine of res ipsa loquitor. In this

   connection,    Plaintiff   will   show   that   the   tractor   of   Defendant

   CONSTANTIN BARBU is imputed to Defendant PG TRUCKING, LLC

   and/or BC EXPLORER LLC acting jointly, severally, singularly, and/or

   together in any manner, and its respective operation and movement were

   within the exclusive control of such Defendant(s) acting jointly, severally,

   singularly, and/or together in any manner.        Plaintiff has no means of

   ascertaining the method or manner in which the incident was caused to

   occur other than through Defendant CONSTANTIN BARBU are imputed

   to Defendant PG TRUCKING, LLC and/or BC EXPLORER LLC acting

   jointly, severally, singularly, and/or together in any manner. The occurrence

   causing harm to the Plaintiff as described above, was one which, in the

   ordinary course of events, would not have occurred without negligence on

   the part of the Defendant(s) acting singularly, jointly and/or together in any

   combination.    Thus, the Defendants CONSTANTIN BARBU’s actions

   and/or omissions are imputed to Defendant(s) PG TRUCKING, LLC



                                     15
Case 3:21-cv-00233 Document 1 Filed on 08/31/21 in TXSD Page 16 of 18




   and/or BC EXPLORER LLC acting jointly, severally, singularly, and/or

   together in any manner, and Defendant(s) acting jointly, severally,

   singularly, and/or together in any manner were negligent in the use and/or

   operation of its respective vehicles and such negligence was a proximate

   cause of the injuries and damages of the Plaintiff.

                               DAMAGES

32. As a direct and proximate result of negligence of the Defendant(s), jointly

   severally, singularly and/or together in any combination,         Plaintiff has

   suffered severe physical and mental pain and anguish, disfigurement and

   impairment in the past and, in all reasonable probability, Plaintiff will suffer

   such physical and mental pain and anguish, disfigurement, and impairment,

   if not for the balance of his natural life. Furthermore, Plaintiff has incurred

   reasonable and necessary medical hospital pharmaceutical, chiropractic

   expenses in the past, and in all reasonable medical probability, will incur

   such charges medical and other expenses in connection with his injuries into

   the future.   In addition to and without waiving the foregoing, Plaintiff

   would show that she has suffered a loss of wages in the past and in all

   reasonable probability, will suffer a loss of wage earning capacity into the

   future in connection with his injuries. By reason of the above and foregoing,




                                     16
Case 3:21-cv-00233 Document 1 Filed on 08/31/21 in TXSD Page 17 of 18




   Plaintiff would show that he has been damaged in a sum within the

   jurisdictional limits of the Court.

33. In addition to and without waiving the above and foregoing Plaintiff would

   show that he has suffered a loss of use and/or loss of reasonable value for

   rental and/or replacement of his vehicle and/or suffered or incurred a

   diminished value of his vehicle as a proximate result of the collision and/or

   incident. By reason of the above and foregoing, Intervenor(s) would show

   that he has been damaged in a sum within the jurisdictional limits of the

   Court.

     GROSS NEGLIGENCE AND EXEMPLARY DAMAGES

34. The conduct of each Defendant(s) described above constitutes gross

   negligence for the reason that it shows an entire want of care demonstrating

   an actual conscious indifference to the rights, safety, and/or welfare of

   persons likely to be affected by it inclusive of but not limited to Plaintiff.

   As a result of such conduct, Plaintiff is entitled to recover exemplary

   damages from Defendant(s) jointly, severally, singularly and/or together in

   any manner, in a sum within the jurisdictional limits of the Court.



                  CONDITIONS PRECEDENT




                                     17
     Case 3:21-cv-00233 Document 1 Filed on 08/31/21 in TXSD Page 18 of 18




      35. All conditions precedent to Plaintiff's right to recover herein and to

            Defendant's liability have been performed or have occurred.

      WHEREFORE PREMISES CONSIDERED Plaintiff respectfully request

that each Defendant be cited to appear and answer, and that on final trial, Plaintiff

have the following:

      1.)      judgment against each Defendant, jointly severally, singularly and/or
               together in any manner, for actual damages in an amount within the
               jurisdictional limits of the Court;

      2.)      pre-judgment interest as provided by law;

      3.)      judgment against each Defendant(s) jointly, severally, singularly, and/or
               together in any manner for exemplary damages;

      4.)      post judgment interest as provided by law; and,

      5.)      costs of suit;

      6.)      such other and further relief to which Plaintiff may show himself to be
               justly entitled.

                                        TYLKA LAW CENTER, P.C.

                                        By: /s/ Lawrence M. Tylka
                                               Lawrence M. Tylka
                                               Texas Bar No. 20359800
                                               Federal Bar No.: 285
                                               1104 East Main
                                               League City, Texas 77573
                                               (281) 557-1500 telephone
                                               (281) 557-1510 telecopier
                                               Email: legal@tylkalawcenter.com
                                               ATTORNEY FOR PLAINTIFF




                                            18
